Citation Nr: 0731774	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a neck 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve.  His 
service included, among other things, a period of active duty 
for training in July 1985.

By a decision entered in June 2002, the RO in St. Petersburg, 
Florida denied the appellant's application to reopen a 
previously denied claim for service connection for a neck 
disability.  The RO notified the appellant of its decision, 
and of his appellate rights, but he did not initiate an 
appeal within one year.  As a result, the June 2002 decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (2002).  The present 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the RO in Jackson, 
Mississippi that, in pertinent part, denied another 
application to reopen the same claim.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the appellant's claim for service connection for a neck 
disability.  For the reasons set forth below, the underlying 
matter of his actual entitlement to service connection for a 
neck disability is being REMANDED for additional development.  
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  By a decision entered in June 2002, the RO in St. 
Petersburg, Florida denied the appellant's application to 
reopen a previously denied claim for service connection for a 
neck disability; the RO notified the appellant of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  Evidence received since the time of the June 2002 
decision includes an opinion from a VA neurosurgery resident 
to the effect that it is possible that degenerative changes 
of the appellant's neck, which have required surgery, can be 
attributed to his period(s) of service.


CONCLUSIONS OF LAW

1.  VA's June 2002 decision, denying the appellant's 
application to reopen a previously denied claim for service 
connection for a neck disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2002).

2.  New and material evidence has been received to reopen the 
appellant's claim for service connection for a neck 
disability.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for a 
neck disability.  He maintains, in essence, that he has 
current difficulties with his neck that can be traced to an 
incident in service in July 1985 when he was struck by an 
automobile.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

As noted above, the matter of the appellant's entitlement to 
service connection for a neck disability has been the subject 
of an adverse prior final decision.  See Introduction, supra.  
As a result, his claim may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the appellant's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2006).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes an opinion from a VA 
neurosurgery resident to the effect that it is possible that 
degenerative changes of the appellant's neck, which have 
required surgery, can be attributed to his period(s) of 
service.  The Board notes that the record at the time of the 
prior disallowance in June 2002 contained an identically-
worded opinion from another VA physician.  In the Board's 
view, however, the fact that the opinions are identically 
worded does not, in and of itself, render the current opinion 
duplicative or redundant.  Rather, what the new opinion 
appears to demonstrate is that two physicians, rather than 
just one, believe that there may be a relationship between 
the appellant's claimed disability and his period(s) service.  
That is to say, the new opinion tends to corroborate and lend 
support to the prior one.  To that extent, it is "new."  
Accordingly, and because the new opinion relates to an 
unestablished fact necessary to substantiate the appellant's 
claim (i.e., that there may be a nexus, or link, between the 
appellant's disability and service) and because, presuming 
its credibility, it raises a reasonable possibility of 
substantiating the claim, the Board finds the evidence new 
and material.  The claim is reopened.

In view of the Board's present action on this claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)), have been satisfied with respect to the 
question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That matter is moot.


ORDER

The claim for service connection for a neck disability is 
reopened; to this limited extent, the appeal is granted.


REMAND

The appellant reports that he has received VA treatment for 
many years for disability arising out of the accident that 
occurred in service in July 1985.  Currently, the claims file 
contains numerous reports of such treatment.  However, there 
appear to be significant gaps in the record; there are no VA 
treatment reports of record, for example, dated between 
October 1996 and September 2000 or between February 2002 and 
June 2004.  Because it appears that the claims file may not 
contain all of the VA reports potentially relevant to the 
appellant's claim, further development is required.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

In October 2004, the appellant submitted a release for 
relevant records of treatment from Northeast Mississippi 
Health Care, Inc.  Later that same month, the RO prepared a 
letter, addressed to that facility, requesting records of the 
appellant's care.  No response to that request was ever 
received.  An undated, handwritten entry on the request 
indicates that the appellant was a "VA outpatient client" 
of Northeast Mississippi Health Care and a subsequent 
document in the file, dated in January 2005, indicates that 
Northeast Mississippi Health Care "is a VA clinic" from 
which records had already been obtained.

Information procured by the Board, and now associated with 
the claims file, indicates that Northeast Mississippi Health 
Care, Inc., is a treatment center affiliated with the 
Tennessee Primary Care Association and located at 12 East 
Brunswick, Byhalia, Mississippi.  The VA Community Based 
Outpatient Clinic in Byhalia is located at the same address.  
As noted above, the RO has apparently concluded that all of 
the appellant's treatment at 12 East Brunswick was VA-
related.  However, the basis for that conclusion is unclear.  
The Board cannot determine from the evidence of record 
whether all of the appellant's care at that address was, in 
fact, obtained through VA, or whether he received treatment 
from Northeast Mississippi Health Care, Inc., separate and 
apart from the VA clinic, such that separate records of 
treatment may exist.  This matter needs to be clarified.

Documents in the claims file show that the appellant has been 
awarded disability benefits by the Social Security 
Administration (SSA).  Thus far, it does not appear that any 
attempt has been made to obtain a copy of the SSA's decision 
or the evidence underlying it.  Because the records from SSA 
could contain information relevant to the current claim, they 
should also be obtained.

In his substantive appeal, dated in August 2005, the 
appellant requested a copy of records from Keesler Air Force 
Base.  The RO did not respond to that request.  This should 
be accomplished as well.

As noted previously, two VA physicians have opined, in 
effect, that it is possible that the appellant's neck 
problems can be attributed to service.  Those opinions, while 
supportive of the appellant's claim, are insufficient to 
warrant a grant of the benefit sought.  This is so because 
the opinions are stated in rather speculative and conclusory 
terms, with no reference to the medical evidence that was 
relied upon.  Nevertheless, the evidence of record shows that 
the appellant has undergone surgery for a neck disability, 
and that he presently complains of pain.  The evidence also 
shows that he was struck by an automobile during service in 
July 1985 (although there was no reference to any neck injury 
at that time), and the appellant has offered sworn testimony 
to the effect that he has had problems with his neck ever 
since.  Under the circumstances, the Board finds that he 
should be afforded an examination for purposes of obtaining 
an opinion as to the likelihood that he has a current neck 
disability that can be attributed to service.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Respond to the appellant's August 2005 
request for a copy of records from Keesler 
Air Force Base.

2.  Ask the appellant and his representative 
to clarify whether the care the appellant 
received at 12 East Brunswick, Byhalia, 
Mississippi was obtained exclusively through 
VA, or whether he received treatment from 
Northeast Mississippi Health Care, Inc., 
separate and apart from the treatment he 
received at the VA clinic of the same 
address.  If the appellant indicates that he 
received treatment from Northeast 
Mississippi Health Care separate and apart 
from the treatment he received at the VA 
clinic, ask him to provide a new release for 
relevant records in the possession of 
Northeast Mississippi Health Care.  (The 
prior release has expired.)  Also ask him to 
identify, and provide releases for (where 
necessary), any other care provider who 
might possess new or additional evidence 
pertinent to the claim on appeal.  If the 
appellant provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the 
claims file.

3.  Take action to ensure that copies of all 
relevant VA treatment records, dated from 
1985 onward, are associated with the 
appellant's claims file, following the 
procedures set forth in 38 C.F.R. § 3.159.

4.  Ask the SSA to provide copies of any 
records pertaining to the appellant's award 
of SSA disability benefits, to include any 
medical records considered in making the 
award.  The materials obtained should be 
associated with the claims file.

5.  After the foregoing development has been 
completed, schedule the appellant for an 
examination of his neck.  The examiner 
should be asked to evaluate the appellant, 
review the claims file, and offer an opinion 
as to whether it is at least as likely as 
not (i.e., whether it is 50 percent or more 
probable) that the appellant has a current 
neck disability that can be attributed to 
service.  A complete rationale should be 
provided.

6.  Thereafter, take adjudicatory action on 
the merits of the appellant's claim for 
service connection for a neck disability.  
If the benefit sought remains denied, 
furnish a supplemental statement of the case 
(SSOC) to the appellant and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. §§ 3.303, 3.307, and 
3.309.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


